



SAFEGUARD SCIENTIFICS, INC.
COMPENSATION SUMMARY - NON-EMPLOYEE DIRECTORS


Effective as of July 1, 2018, non-employee directors are compensated for their
service as a director as shown in the table below:
Annual Board Retainers (for a full year of Board service):
 
 
 
Chairman of the Board
 
$100,000
 
Other Directors
 
$50,000
 
 
 
 
Additional Annual Chairperson Retainers (for a full year of committee service):
 
 
 
Audit Committee
 
$15,000
 
Compensation Committee
 
$10,000
 
Nominating & Corporate Governance Committee
 
$10,000



Directors’ fees are paid quarterly, in arrears, and retainers are prorated based
on actual days of service relative to a full year of Board service. We also
reimburse non-employee directors for expenses they incur to attend Board and
Committee meetings and for attendance at one director continuing education
program during each calendar year or the reasonable cost of one year’s
membership in an organization which is focused on director education.


Each non-employee director also receives an annual service grant of shares of
restricted stock having a value of $75,000, based upon the average closing price
of a share of the our common stock on the New York Stock Exchange composite tape
for the 20 consecutive trading days immediately preceding the grant date. The
shares of restricted stock are fully vested at grant for those directors who
have reached age 65 and otherwise shall vest 100% on the earlier of the first
anniversary of the grant date or the director’s attainment of age 65.





